Citation Nr: 1111786	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable disability rating, prior to February 10, 2009, for gout.  

3.  Entitlement to a disability rating in excess of 20 percent, from February 10, 2009, for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty service from September 1978 to September 1982, from October 1989 to February 1990, from December 1992 to April 1993, from April 1998 to September 1998, from May 2002 to September 2002, and from January 2003 to July 2003.  The Veteran also had service in the Alabama Air National Guard from August 1978 to August 1984, and from July 1989 to July 2005 with various periods as active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during that time.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for hypertension and granted his claim for bilateral gout of the toes with a 0 percent (noncompensable) disability rating.  In a June 2009 rating decision, the RO granted the Veteran a rating of 20 percent effective February 10, 2009.  

In his August 2009 notice of disagreement, the Veteran expressed his disagreement with the effective date of the rating decision of June 2009, which had granted an increased rating for his gout to 20 percent, effective February 10, 2009.  Inexplicably, the RO responded by providing the Veteran with a statement of the case (SOC) regarding that issue in January 2010.  Regardless, the Board will ultimately be considering the ratings that are applicable for the entire appeal period, in effect including considering whether the Veteran was entitled to a compensable rating at a date prior to February 10, 2009. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although it will result in additional delay in final adjudication of the Veteran's claims, the Board concludes that a remand is necessary for the AOJ to undertake further development of the Veteran's claims.

First, the most recent VA medical treatment record is dated in December 2009; however, the Veteran has indicated that he has received treatment relevant to his gout since that time.  See the Board hearing transcript pp. 6-7.  As such, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain any relevant VA medical treatment records which date from December 2009 to the present, as these may have a bearing on the claims at issue.

Second, the Board concludes that the Veteran should be scheduled for VA medical examinations to fully address his service connection and higher rating claims.  

With regard to his claim of entitlement to service connection for hypertension, the Veteran has alleged that his hypertension was aggravated during active duty military service in the January 2003 to July 2003 period of deployment.  See June 2006 claim; November 2008 Substantive Appeal (VA Form 9); hearing transcript pp. 8-11; see also Veteran's annotated service treatment records (STRs) submitted in January 2008.  Specifically, he has argued that the diet and stress of his deployment aggravated his hypertension such that prior to his deployment he did not require treatment or medication for his hypertension but he has required ongoing treatment and medication after his return.  See the Veteran's VA Form 9, and the hearing transcript pp. 8, 11.  

The Veteran's STRs show that he was examined in February 1998 and diagnosed with high cholesterol.  Then, a STR dated in January 2002 indicated that the Veteran was experiencing "occasional hypertension."  In January 2003, the Veteran was provided with a pre-deployment physical examination which did not indicate any ongoing problems with hypertension.  Then, after the Veteran's return from his active military service in June 2003 he was recorded as experiencing symptoms of elevated blood pressure and diagnosed with hypertension.  The Veteran's STRs and VA medical treatment records indicate that he has had ongoing treatment for his hypertension since that time, and the STRs, as well as the Veteran's testimony, also indicate that he was first prescribed medication for his hypertension at the time of his return from his 2003 deployment.  The Board also notes that a July 2004 STR indicates that the Veteran had a 2-year history of hypertension at that time, in other words indicating that his hypertension began around 2002 and a VA medical treatment record dated in November 2005 indicated a six to seven year history of hypertension, i.e. with hypertension beginning around 1999.  

As such, there is evidence of that the Veteran was experiencing hypertension prior to his deployment in 2003, and also evidence that his hypertension may have increased in severity during his deployment.  Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury beyond the natural progression of the disorder, in active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 3.303 (2010).  As such, there is evidence that the Veteran's hypertension may have been aggravated by his military service.

Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.  In this case, the Veteran's STRs show that he was experiencing hypertension prior to his 2003 deployment, but that this disorder may have increased in severity during his deployment.  Therefore, a VA medical examination should be provided by an appropriate specialist to determine if his hypertension was aggravated by his active military service in 2003.

Regarding the Veteran's service-connected gout, the Board notes that he has not been provided with any VA medical examination addressing his current disability level.  In reviewing the Veteran's VA medical treatment records, a record dated in February 2009 recorded that the Veteran indicated experiencing gout flare-ups.  It appears this record was also the basis for an increased rating for the Veteran's gout.  An August 2009 VA medical treatment record indicated that the Veteran was treated for gout pain at that time.  Then, in November 2009, he indicated experiencing continued pain but also that he walked 5 days a week.  Later that same month a VA medical treatment record indicates that his pain increased with activities, but he tried to walk daily.  It was also indicated that he was using orthopedic devices with some reduction of pain.  In December 2009, a VA medical treatment record revealed further treatment for his gout pain.  

The Veteran has alleged that he has frequent attacks of gout on his hands, feet, and toes.  See November 2008 VA Form 9.  At his Board hearing, the Veteran also indicated ongoing symptoms for his gout including swelling in his feet, pain at night, and pain in his hands.  See hearing transcript pg. 3.  He has indicated that his gout has resulted in functional limitations at his employment and that he has missed about three days of work per year due to his gout.  Id. pp. 4-5; see also Veteran's co-worker statement, January 2010.  He has indicated that he has flare-ups that cause pain between five weeks to two months apart, and that these generally are painful and cause him to limp.  Id. pp. 4, 5.  He has also indicated that his gout has improved with medication, and that he uses a cane and an orthopedic boot.  Id. pp. 4, 6.

The duty of VA to provide a VA medical examination extends to examinations regarding claims for a higher rating.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 4.2 (2010) (a rating must be adequate for rating purposes).  Furthermore, it is not clear if the entirety of the Veteran's stated symptoms are manifestations of his gout or symptoms of a separate nonservice-connected disorder.  See hearing transcript pp. 7-8.  Therefore, as the Veteran has yet to be provided with a VA medical examination to determine the current level of his disability, the Board concludes that a VA orthopedic examination is required to review the nature and symptoms of his gout, as well as any functional limitations or other limitations to his employment and activities of daily living.  

As there is a need for current VA medical treatment records as well as current VA medical examinations to provide a full review of the Veteran's claims, this case is REMANDED for the following action:

1.	Obtain all relevant VA medical treatment records regarding any treatment that the Veteran has received for his service-connected gout from December 2009 to the present.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	After obtaining all necessary relevant records, arrange for the Veteran to undergo a VA cardiovascular examination, by an appropriate specialist, to determine the etiology of his hypertension.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  After such a review has been accomplished, the examiner should address the following:  

(A)	Provide a complete history of the Veteran's hypertension.  This should include a review of his service treatment records which reflect a diagnosis of high cholesterol in February 1998 and occasional hypertension in January 2002, and the pre-deployment physical of January 2003, as well as the post-deployment treatment records showing a diagnosis of and treatment for hypertension beginning in June 2003, any relevant history provided by the Veteran, and any other relevant evidence obtained subsequent to this remand.

(B)	Did the Veteran's current hypertension begin prior to his deployment to active military service from January 2003 to July 2003?

(C)	If yes, did his current hypertension permanently increase in severity beyond its natural progression during his active military service in the period from January 2003 to July 2003?

(D)	In the alternative, if the examiner determines that the Veteran's current hypertension did not exist prior to his January 2003 to July 2003 active military service, is it at least as likely as not (50 percent or more probable) that any current hypertension is directly related to the Veteran's military service?

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examiner should expressly indicate this and discuss why this is not possible or feasible.

3.	Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected gout.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

	The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

A)	All required tests and studies should be performed as deemed necessary by the examiner.

B)	The examiner should also review the Veteran's VA medical treatment records.

C)	The examiner should provide a thorough review of the manifestations of the Veteran's gout.  This should include a statement regarding the frequency of incapacitating exacerbations, as well as general health impairment, weight loss, and anemia.  This should also include explicit findings as to the effect the Veteran's gout has his employment and activities of daily living.  The examiner should attempt to distinguish any impairment related to his service-connected gout from any other nonservice-connected disabilities.  A complete rationale and explanation for any opinion expressed should be included in the examination report.

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.


5.	Readjudicate the claims for service connection for hypertension and for a higher initial rating for the Veteran's service-connected gout.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


